Poweix, J.
If the mule levied upon in this case was the mule included in the plaintiff’s mortgage, the judgment should have been in favor, of the plaintiff; on the other hand, if it was not the same mule, the judgment for the claimant should stand. The case, therefore, turns solely upon a question of identity, which is essentially a question of fact; and, there being evidence pro and con, this- court has no jurisdiction to overrule the finding of the trial court on this issue, although the evidence does seem strongly to preponderate against the finding.

Judgment affirmed.

William Faircloih,' Charles S. Claxion, for plaintiff.
F. L. Stephens, contra.